  Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19   PageID.1   Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TRUSTEES OF THE OPERATING
ENGINEERS LOCAL 324
PENSION FUND,

      Plaintiffs,                              Case No.: 19-cv-
                                               Hon.
v.

HAYES WASHED SAND &
GRAVEL CO., INC., a
Michigan corporation,

       Defendant.
 ____________________________________________/
Sullivan, Ward, Asher & Patton, P.C.
DAVID J. SELWOCKI (P51375)
JOHN D. McCLUNE (P51948)
MELISSA M. KELM (P81739)
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield, MI 48075
(248) 746-0700
dselwocki@swappc.com
jmcclune@swappc.com
mkelm@swappc.com
 ___________________________________________/


               COMPLAINT FOR WITHDRAWAL LIABILITY


      NOW COME the Trustees of the OPERATING ENGINEERS LOCAL 324

PENSION FUND, by and through their attorneys, SULLIVAN, WARD, ASHER
 Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19      PageID.2   Page 2 of 6



& PATTON, P.C., and for their Complaint for Withdrawal Liability against

Defendant, HAYES WASHED SAND & GRAVEL CO., INC., state as follows:

       1.   Plaintiffs are the Trustees of the Operating Engineers Local 324

Pension Fund, which is a Trust Fund with administrative offices in the Township

of Bloomfield, Oakland County, Michigan (hereinafter the “FUND”).

       2.   Defendant, HAYES WASHED SAND & GRAVEL CO., INC., is a

Michigan corporation with its principal place of business in the State of Michigan

(hereinafter “HAYES”).

       3.   The FUND is administered by a joint board of trustees, the Plaintiffs,

pursuant to the terms and provisions of its Agreement and Declaration of Trust.

The FUND was established pursuant to the Collective Bargaining Agreement

entered into between the Operating Engineers Local 324 Union and certain

employers and employer associations, whose members employ members of the

Union, and the Fund is required to be administered and maintained in accordance

with the provisions of the LMRA, ERISA, and other applicable state and federal

statutes.

       4.   At all relevant times, HAYES was bound to the contract with the

Operating Engineers Local 324 Union.

       5.   The FUND is a third-party beneficiary to the Collective Bargaining

Agreement between HAYES and the Operating Engineers Local 324 Union.



                                        2
 Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19        PageID.3    Page 3 of 6




      6.     Pursuant to the terms and provisions of the Collective Bargaining

Agreement between HAYES and the Union, HAYES agreed to pay, in addition to

wages, employee fringe benefit contributions to the FUND for each employee

employed by HAYES and covered by the Agreement.

      7.     On or about November, 2017, HAYES completely withdrew from the

FUND. Prior to that, HAYES incurred multiple partial withdrawals.

      8.     Pursuant to 29 USC §1381, ERISA §4201 and 29 USC §1385, ERISA

§4205, when an Employer withdraws from a Multiemployer Plan, such as

Plaintiffs, withdrawal liability is assessed.

      9.     On December 21, 2018, HAYES was assessed $1,501,713.00 for

these partial and complete withdrawals.

      10.    This is an action for the collection of withdrawal liability pursuant to

29 USC §1451 and 29 USC §1145. Jurisdiction and venue are proper in this Court

pursuant to 29 USC §1451 and 29 USC §1132. Further, this Court has further

jurisdiction pursuant to Section 301 of the LMRA, 29 USC §185, this being an

action arising out of a Collective Bargaining Agreement between the labor

organization and an employer.




                                            3
 Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19       PageID.4   Page 4 of 6



      11.     On December 21, 2018, Plaintiffs submitted a demand for payment of

withdrawal liability to HAYES pursuant to 29 USC §1399.

      12.     Pursuant to the demand provided by the Plaintiffs as set forth above,

HAYES was to make the following payments:

             March 1, 2019:           $54,876.77

             June 1, 2019:            $54,876.77

             September 1, 2019:       $35,368.70

      13.     HAYES is required to make quarterly installment payments through

December 1, 2033.

      14.     HAYES has failed to make any of its installment payments.

      15.     HAYES has filed a Request for Review and a Demand for Arbitration

regarding the Assessment.

      16.     Regardless of the filing of a Request for Review and/or Demand for

Arbitration, all interim payments must be made in accordance with the schedule set

forth by Plaintiffs. 29 USC §1401(d) and 29 USC §1399(c)(2).

      17.     Moreover, if the interim payments are not made, the delinquent

employer shall be treated as if failing to make employee benefit contributions

required under the Plan within the meaning of 29 USC §1145. See 29 USC

§1401(d) and 29 USC §451(b). See also CFR 4219.31(c)(2).




                                         4
 Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19         PageID.5    Page 5 of 6



      18.    Despite the requirements of federal law and the demands made by

Plaintiffs, HAYES has failed and/or refused to pay its withdrawal liability and/or

the accrued interest.

      19.    Pursuant to 29 USC §1451 the failure to pay withdrawal liability as

required is to be treated in the same manner as failure to make ongoing

contribution payments within the meaning of 29 USC §1145.

      20.    Pursuant to 29 USC §1132(g)(2) all Judgments obtained pursuant to

29 USC §1145 are mandated to include not only the unpaid contributions, but

attorney fees, costs, liquidated damages and interest on the withdrawal liability.

      21.    Despite Plaintiffs’ demands, HAYES continues to refuse to pay the

due and owing withdrawal liability and/or the accrued interest.

      WHEREFORE, Plaintiff respectfully requests that a Judgment be entered

against the Defendants and to include the following:

       A.    Withdrawal liability in the amount of $146,122.24 (three missed
             interim payments), and any additional missed interim payments during
             the pendency of this action.

       B.    The Judgment shall include the mandates of 29 USC §1132(g)(2)
             which include interest, liquidated damages, costs, and attorney fees.

       C.    Enter an Injunctive Order requiring     HAYES to make all future
             interim payments.

       D.    This Honorable Court maintain jurisdiction of this matter pending
             compliance with the Court’s Orders; and




                                          5
  Case 2:19-cv-12618-TGB-EAS ECF No. 1 filed 09/06/19            PageID.6    Page 6 of 6



         E.       Any such other, further or different relief as may be just and equitable
                  under the circumstances.


                                            Respectfully submitted,

                                            SULLIVAN, WARD, ASHER &
                                                PATTON, P.C.

                                            s/ David J. Selwocki
                                            Attorney for Plaintiffs
                                            25800 Northwestern Hwy., Suite 1000
                                            Southfield, MI 48075
                                            (248) 746-0700
                                            dselwocki@swappc.com
                                            P51375

Dated: September 6, 2019
W2342432.DOC/A56-124346




                                              6
